Citation Nr: 1755298	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  06-18 300	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to service connection for a liver disability, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.
This matter comes to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case was previously before the Board in June 2010, July 2011, December 2011, and October 2012.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1965 to June 1969.

2.  On October 18, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  By a filing of October 18, 2017, the Veteran withdrew this appeal.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction to review the appeal.



ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


